UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-31987 TEXHOMA ENERGY, INC. (Name of small business issuer in its charter) Nevada 20-4858058 (State of organization) (I.R.S. Employer Identification No.) 100 Highland Park Village Dallas, Texas 75205 (Address of principal executive offices) (214) 295-3380 (Registrant'stelephonenumber) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X]. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB [ ]. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. As of September 25, 2007 there were 238,474,724 shares of the issuer's common stock outstanding. While the Issuer’s Financial Statements and Results of Operations as disclosed in this Report on Form 10-QSB are as of the quarters ended March 31, 2006 and 2005, the other Items disclosed herein have been updated to be current to the best of the Company’s ability (unless otherwise stated) as of the date this Report was filed. 1 TEXHOMA ENERGY, INC.AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2006 and September 30, 2005 ASSETS March 2006 September 2005 (unaudited) Current Assets Cash and cash equivalents $ 107,121 $ 149,805 Restricted cash 2,669,966 Accounts receivable-miscellaneous 6,566 Accounts receivable-net oil and gas production 227,664 Total Current Assets 3,011,317 149,805 Oil and Gas Properties, net of depletion of $299,444 at March 31, 2006 8,973,181 Other Assets 944,585 TOTAL ASSETS $ 12,929,083 $ 149,805 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 41,497 $ 27,449 Accrued expenses 191,717 122,509 Notes payable related parties 1,085,000 1,045,000 Notes payable 2,500,000 Total Current Liabilities 3,818,214 1,194,958 Long term notes payable 8,500,000 Commitments and Contingencies (Note 9) - - Stockholders’ Equity Preferred stock, $0.001 par value, 1,000,000 sharesauthorized, none issued and outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized, 153,812,252 and 106,812,252 shares issued and outstanding atMarch 2006 and September 2005, respectively 153,812 106,812 Additional paid-in capital 8,055,794 6,222,794 Retained deficit (7,598,737 ) (7,374,759 ) Total Stockholders’ Equity 610,869 (1,045,153 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 12,929,083 $ 149,805 See accompanying summary of accounting policies and notes to financial statements. 2 TEXHOMA ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the three and six months ended March 31, 2006 and 2005 And for the period from September 28, 1998 (Inception) to March 31, 2006 For the Period from September 28, 1998 Three Months Ended March 31, Six Months Ended March 31, (inception) to 2006 2005 2006 2005 March 31, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Oil and gas interests $ 466,137 $ - $ 466,137 $ - $ 497,387 Total revenues 466,137 - 466,137 - 497,387 Operating expenses: Oil and gas exploration 178,599 2,432,639 178,599 2,708,083 1,888,040 Gross Margin 287,538 (2,432,639 ) 287,538 (2,708,083 ) (1,390,653 ) Bad debt expense - Depletion 299,444 - 299,444 - 299,444 General and administrative expenses 129,490 (14,890 ) 200,166 994,400 5,806,891 Operating income (loss) (141,396 ) (2,417,749 ) 212,072 ) 3,702,483 ) (7,496,988 ) Other income (expenses): Research and development (89,843 ) Interest income 731 - 731 - 731 Interest expense (12,637 ) - (12,637 ) - (12,637 ) Total other income (expense) (11,906 ) - (11,906 ) - (101,749 ) Income (loss) before income taxes (153,302 ) (2,417,749 ) (223,978 ) (3,702,483 ) (7,598,737 ) Net income (loss) $ (153,302 ) $ (2,417,749 ) $ (223,978 ) $ (3,702,483 ) $ (7,598,737 ) Weighted average common shares outstanding 115,345,586 101,990,029 111,032,032 90,626,840 Diluted Weighted average common shares outstanding 115,865,030 101,990,029 111,288,900 90,626,840 Basic and diluted earnings (loss) per share: $ (0.00 ) $ (0.02 ) $ (0.00 ) $ (0.04 ) The accompanying notes are an integral part of these consolidated condensed financial statements 3 Texhoma Energy, Inc. And Subsidiary A Development Stage Company Statements of Stockholders' Equity (Deficit) For the period from September 28, 1998 (Date of Inception) to March 31, 2006 Accumulated Paid-In Capital Deficit during Total Stockholders' Common Stock Preferred Stock Paid-In Preferred Contributed Subscriptions Development Equity Shares Amount Shares Amount Capital Stock Capital Received Stage [Deficit] Balance, at inception - $ - - $ - $ - $ - $ - $ - $ - $ - Net (loss) for the year - Balance, September 30, 1998 - Issuance of stock at $.1875 per share, October 5, 1998 266,667 267 - - 49,733 - 50,000 Net (loss) for the year - (50,485 ) (50,485 ) Balance, September 30, 1999 266,667 267 - - 49,733 - - - (50,485 ) (485 ) Net (loss) for the year - (485 ) (485 ) Balance, September 30, 2000 266,667 267 - - 49,733 - - - (50,970 ) (970 ) Shares issued at $5.625 per share, June 30, 2001: For compensation 2,667 3 - - 14,997 - 15,000 For acquisition 53,333 53 - - 299,947 - - (300,000 ) - - 4 Contributed capital - 193,328 - - 193,328 Net (loss) for the year - (218,587 ) (218,587 ) Balance, September 30, 2001 322,667 323 364,677 - 193,328 (300,000 ) (269,557 ) (11,229 ) Shares issued at $5.625 per share for consulting services: January 7, 2002 160 0 - - 900 - 900 June 15, 2002 46,176 46 - - 259,694 - 259,740 July 7, 2002 1,200 1 - - 6,749 - 6,750 Cancellation of outstanding shares, November 2001 (53,333 ) (53 ) - - (299,947 ) - - 300,000 - - Contributed capital - 232,418 - - 232,418 Net (loss) for the year - (482,114 ) (482,114 ) Balance, September 30, 2002 316,869 317 332,073 - 425,746 - (751,671 ) 6,465 Shares issued for consulting services: 11/19/2002 at $18.75 per share 13,333 13 - - 249,987 - 250,000 1/1/2003 at $5.625 per share 3,333 3 - - 18,747 - 18,750 7/1/2003 at $.9375 per share 20,320 20 - - 19,030 - 19,050 9/22/2003 at $8.625 per share 5,067 5 - - 43,695 - 43,700 9/22/2003 at $.9375 per share 13,333 13 - - 12,487 - 12,500 Contributed capital - 194,258 - - 194,258 Net (loss) for the year - (567,865 ) (567,865 ) Balance, September 30, 2003 372,256 372 - - 676,018 - 620,004 - (1,319,536 ) (23,142 ) Shares issued for consulting services: at $7.5 per share, October 10, 2003 336,267 336 - - 2,521,664 - - (2,380,000 ) - 142,000 at $.75 per share, October 10, 2003 52,960 53 - - 39,667 - 39,720 at $1.5 per share, October 10, 2003 3,333 3 - - 4,997 - 5,000 5 at $2.625 per share, October 15, 2003 5,333 5 - - 13,995 - 14,000 at $1.875 per share, November 26, 2003 4,000 4 - - 7,496 - 7,500 at $1.875 per share, December 5, 2003 4,000 4 - - 7,496 - 7,500 at $2.625 per share, December 15, 2003 6,667 7 - - 17,493 - 17,500 Reclassification of contributed capital to accounts payable shareholder, net - (217,614 ) - - (217,614 ) Shares cancelled that were issued October 10, 2003 (274,533 ) (275 ) - - (2,058,725 ) - - 2,059,000 - - Write off of receivable from shareholder - 321,000 - 321,000 Shares issued for services: at $1.5 per share, January 29, 2004 5,333 5 - - 7,995 - 8,000 at $1.125 per share, January 29, 2004 1,600 2 - - 1,798 - 1,800 at $4.5 per share, January 29, 2004 22,667 23 - - 101,977 - 102,000 at $.75 per share, February 29, 2004 112,533 113 - - 84,287 - 84,400 Issuance of 1,000,000 preferred stock for option exercised, May 5, 2004 - - 1,000,000 1,000 19,000 180,000 - - - 1,200,000 Conversion of 1,000,000 preferred stock into 20,000,000 restricted common shares, May 17, 2004 533,333 533 (1,000,000 ) (1,000 ) 467 - (1,000,000 ) Restricted shares issued for services, at $.75 per share, May 17, 2004 35,200 35 - - 26,365 - 26,400 6 Restricted shares issued for services, at $.75 per share, May 17, 2004 118,991 119 - - 89,124 - 89,243 Restricted shares issued for services, at $.75 per share, May 17, 2004 53,067 53 - - 39,747 - 39,800 Restricted shares issued for services, at $.75 per share, May 17, 2004 86,076 86 - - 64,471 - 64,557 Restricted shares issued for acquisition of business, August 16, 2004, Cancelled for non-performance, October 13, 2004 - Restricted shares issued for acquisition of business, August 26, 2004, Cancelled for non-compliance, October 13, 2004 - Shares issued for rounding (126,895 ) (127 ) - - 127 - Shares issued for services, at $.075 per share, September 9, 2004 10,028,572 10,029 - - 742,114 - 752,143 Shares issued for services, at $.075 per share, September 20, 2004 10,028,572 10,029 - - 742,114 - 752,143 Shares issued for services, at $.075 per share, September 29, 2004 10,000,000 10,000 - - 740,000 - 750,000 Shares cancelled in consideration of third party asset, November 1, 2004 (533,336 ) (533 ) - - (132,801 ) - (133,334 ) Net (loss) for the year - (3,222,977 ) (3,222,977 ) Balance, September 30, 2004 30,875,996 30,876 - - 3,756,886 180,000 402,390 - (4,542,513 ) (172,361 ) 7 Transfer of Paid in Capital Preferred Stock and Contributed Capital to Paid in Capital - 582,390 (180,000 ) (402,390 ) - - - Shares issued for services, October 5,2004 at $.075 per share 6,336,256 6,336 - - 468,883 - 475,219 Shares issued for services, October 5,2004 at $.075 per share 7,600,000 7,600 - - 562,400 - 570,000 Restricted shares issued for acquisition of business, November 4, 2004 56,000,000 56,000 - - 258,441 - 314,441 Shares issued, on March 7, 2005 at $.10 per share 2,000,000 2,000 - - 198,000 - 200,000 Shares issued, on August 20, 2005 at $.10 per share 2,000,000 2,000 - - 198,000 - 200,000 Shares issued, on September 18, 2005 at $.10 per Share 2,000,000 2,000 - - 198,000 - 200,000 Correction for prior years rounding - (206 ) - (206 ) Net (loss) for the year - (2,832,246 ) (2,832,246 ) Balance, September 30, 2005 106,812,252 106,812 - - 6,222,794 - - - (7,374,759 ) (1,045,153 ) Shares issued on February 6, 2006 at $.04 per share 2,000,000 2,000 78.,000 80,000 Shares issued on March 15, 2006 at $0.04 per share 37,500,000 37,500 1,462,500 1,500,000 Shares issued on March 24, 2006 at $0.04 per share 7,500,000 7,500 292,500 300,000 Net (loss) at March 31, 2006 (223,978 ) (223,978) Balance, March 31, 2006 153,812,252 153,812 - - 8,055,794 (7,598,737) 610,869 The accompanying notes are an integral part of these consolidated condensed financial statements 8 TEXHOMA ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Period from September 28, 1998 Three months ended March 31, Six months ended March 31, (inception) to 2006 2005 2006 2005 March 31, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Cash flows from operating activities: Net(loss) $ (153,302 ) $ (2,417,749 ) $ (223,978 ) $ (3,702,483 ) $ (7,598,737 ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depletion and amortization 302,873 - 302,873 - 302,873 Stock issued for services - (275,445 ) - 1,065,078 4,484,395 Stock based compensation - 888,042 Oil and gas exploration costs 95,000 2,708,083 95,000 2,708,083 1,804,441 - - Changes in assets and liabilities: - Accounts receivable (227,664 ) (227,664 ) (227,664 ) Accounts payable 2,255 (55,382 ) 7,483 (89,490 ) 34,932 Accrued liabilities 52,208 2,790 69,208 (18,891 ) 202,674 Other - - - (7,272 ) Net cash provided by (used in) operating activities 71,370 (37,703 ) 22,922 (37,703 ) (116,316 ) Cash flows from investing activities: Investment in Black Swan - (1,245,000 ) - (1,245,000 ) (1,395,000 ) Oil and Gas Property Investments (10,315,639 ) - (10,315,639 ) - (10,315,639 ) Other Assets - - - (10,957 ) Net cash (used in)investing activities (10,315,639 ) (1,245,000 ) (10,315,639 ) (1,245,000 ) (11,721,596 ) Cash flows from financing activities: Loans from affiliate 140,000 945,000 140,000 945,000 1,185,000 Loan repayment to affiliate - (50,000 ) (100,000 ) (50,000 ) (100,000 ) Notes payable 11,000,000 11,000,000 11,000,000 Stock issued for asset purchase 1,580,000 1,580,000 1,580,000 Proceeds from issuance of common stock 300,000 400,000 300,000 400,000 950,000 Net cash provided by financing activities 13,020,000 1,295,000 12,920,000 1,295,000 14,615,000 Increase (decrease) in cash and cash equivalents 2,775,731 12,297 2,627,283 12,297 2,777,088 Cash and cash equivalents at beginning of period 1,357 - 149,805 - - Cash and cash equivalents at end of period $ 2,777,088 $ 12,297 $ 2,777,088 $ 12,297 $ 2,777,088 The accompanying notes are an integral part of these consolidated condensed financial statements 9 TEXHOMA ENERGY, INC.AND SUBSIDIARY (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Three and six months ended March 31, 2006 1. Summary of Significant Accounting Policies Description of Business - Texhoma Energy, Inc. was originally incorporated as Pacific Sports Enterprises, Inc. in 1998.Texhoma is engaged in the exploration for and the production of hydrocarbons, more commonly known as the exploration and production of crude oil and natural gas. In November 2004, Texhoma acquired a 40% interest in Black Swan Petroleum Pty. Ltd. and its wholly owned subsidiary, Black Swan Petroleum (Thailand) Ltd. (“BSP”).BSP held a 100% interest in a large offshore petroleum concession located in the Gulf of Thailand, adjacent to the Eastern Thai coastline, in water depths averaging 20 meters.The terms of the acquisition included issuance of Company stock which resulted in a change in control of Texhoma. The Company has also entered into a 6% participation agreement for the exploration and development of an area in Louisiana in December 2004. At March 31, 2006 Texhoma was in the development stage as defined by SFAS 7, Accounting and Reporting for Development Stage Companies.As of year end, Texhoma had generated nominal revenues, primarily devoting its efforts to developing its business and raising working capital through equity financing and short-term borrowings. Organization and Basis of Presentation– Texhoma’s securities are registered with the Securities and Exchange Commission in the United States of America and its securities currently trade under the symbol “TXHE.PC” on the pink sheets. The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates– Texhoma’s financial statement preparation requires that management make estimates and assumptions which affect the reporting of assets and liabilities and the related disclosure of contingent assets and liabilities in order to report these financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ from those estimates. The primary estimates made by management included in these financial statements are the impairment reserves applied to various long-lived assets and the fair value of its stock tendered in various non-monetary transactions. Cash and Cash Equivalents - Cash includes all highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Restricted Cash – Texaurus maintains the residual cash from the proceeds of the Laurus Fund note in a restricted account for as long as Texaurus shall have any obligations to Laurus.Texaurus may request authorization from Laurus for access to these funds for the consummation of acquisitions of oil and gas assets.In addition, in conjunction with the note repayment terms of the Laurus funding, providing that 80% of the net oil and gas receipts shall be used to repay first interest and next principal on the then outstanding note balance.The Laurus fund is authorized to transfer such funds to itsaccount, where it is held and applied to the accrued interest and note payable at the end of each month. Foreign Currency Translation - During the relevant periods, Texhoma’s investment in the BSP assets and liabilities were translated from Thailand and Australian currency into U.S. currency by use of exchange rates in effect at the balance sheet date. Revenues and expenses were translated utilizing the exchange rates in effect on the date they were included in income or using weighted-average exchange rates. Capital accounts were translated using the exchange rates in effect when the foreign entity’s capital stock was acquired or issued.Gains or losses on translating the Thailand currency and Australian currency into U.S. currency were reported in Minority Interest in Exploration Costs. Foreign currency transaction gains and losses were included in net income in the period the exchange rate changed. Translation or transaction gains or losses were not material to the financial statements.The currency translations are in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 52 Foreign Currency Translation, (FAS 52).Resulting translation adjustments are reflected in the accumulated other comprehensive items component of shareholders’ equity. 10 Fair Value of Financial Instruments - SFAS No. 107, Disclosures about Fair Values of Financial Instruments (FAS 107), requires disclosing fair values to the extent practicable for financial instrument, which are recognized or unrecognized in the balance sheet. For certain financial instruments, including cash, accounts payable, and accrued expenses and short term debt, it was assumed that the carrying value does not materially differ from fair value.The fair value of debt was determined based upon current rates at which Texhoma could borrow funds with similar maturities remaining. Property and Equipment- Property and equipment are recorded at cost less impairment. Depreciation is computed using the straight-line basis over the estimated useful lives of the assets at the rates in the accompanying table. Asset Category Depreciation/ Amortization Period Building 30 Years Plant & Equipment 7 Years Production Tooling $10 per unit Automotive Equipment 5 Years Office Equipment 5 to 3 Years Texhoma’s subsidiary purchased oil and gas property interests on March 28, 2006 with ownership of their portion of the oil and gas production from the Barnes Creek and Edgerly properties effective January 1, 2006.Depletion is computed based upon the estimated remaining proved developed reserves as determined by a third party petroleum and geology consulting firm.Based upon estimated total proven reserves for the Barnes Creek leasehold of 73,405 barrels of oil and a remaining 69,701 barrels of oil at March 31, 2006, the property was depleted at the rate of 5% for this quarter.The Edgerly leasehold had total proven reserves of63,493 barrels of oil and an estimated remaining 59,596 barrelsand depletion of 6.1% was reported for the quarter ended March 31, 2006.The Little White Lakes leasehold was purchased with an effective date for the oil and gas production effective April 1, 2006. Oil and Natural Gas Exploration and Development - BSP records its exploration operations in accordance with SFAS 19, Financial Accounting and Reporting by Oil and Gas Producing Companies (FAS 19). Exploration involves identifying areas that may warrant inspection and/or examination of specific areas that indicate they may possess the presence of oil and gas reserves, including the drilling of exploration wells and collecting seismic data. BSP adopted “Successful Efforts” accounting for exploration costs as defined in FAS 19.Under this method, geological and geophysical costs, the costs of carrying and retaining undeveloped properties such as delay rentals, ad valorem taxes on properties, legal costs for the title defense, maintenance of land and lease records, and dry and bottom hole contributions are charged to expense as incurred.The cost of drilling exploratory wells is capitalized, pending determination of whether the well can produce hydrocarbons.If it is determined the well has no commercial potential, the capitalized costs, net of any salvage value are expensed. If it is determined subsequent to a financial reporting period and prior to the issuance of financial statements for that reporting period, that an exploratory well has not found commercially exploitable hydrocarbons, any costs incurred through the end of that reporting period, net of salvage value, must be written off in that prior period under FASB Interpretation No. 36, Accounting for Exploratory Wells in Progress at the End of the Period (FAS 36). 11 Equity Method of Accounting for Investments in Common Stock - The equity method of accounting for investments in Common Stock when the ownership is 50 percent or less of the voting stock of the enterprise is governed by APB Opinion No. 18,
